Citation Nr: 1437095	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-23 151		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a disability manifested by muscle spasms on the right side, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to August 2004 and from March 2005 to May 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010 and February 2012, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.

In an October 2012 rating decision, the RO granted service connection for an adjustment disorder with mixed anxiety and depressed mood (claimed as posttraumatic stress disorder with mood changes).  As this represents a full grant of the benefit sought, this matter is no longer before the Board.

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.





REMAND

Additional evidentiary development is still necessary in order to properly adjudicate the claims on appeal.

Beginning with the claim of entitlement to service connection for a disability manifested by muscle spasms on the right side, the Board notes the Veteran reported symptoms of weakness, muscle aches, and numbness or tingling in the hands or feet in his December 2006 post-deployment assessment.  From then onward, service treatment records show repeated complaints about weakness, numbness, muscle spasms and tingling affecting the right side of his body.  In addition a July 2007 in-service examination report indicated weakness in the right upper extremity.  

The Board also notes the Veteran is service connected for residuals of a right arm disorder and radiculopathy to the right lower extremity.  In the most recent March 2012 VA examination, the neurologist noted there was no complaints of muscle spasms on the right side and thus provided no opinion on the matter.  The Board finds the opinion to be inadequate and further clarification is needed as to whether the reported symptoms on the right side during the appeal period was etiologically related to his active service, secondary to a service-connected disability, or was the result of his Persian Gulf War service.  Furthermore, the RO needs to ensure proper notification is provided to the Veteran regarding entitlement to service connection for a disability due to or aggravated by a service-connected disability and Persian Gulf War service.

As for the claim of entitlement to service connection for a seizure disorder, a May 2008 neurology consultation shortly before discharged from service indicated the Veteran had symptoms most consistent with right hemi-sensory partial seizures with a risk indicator of childhood craniotomy-craniectomy.  VA treatment records show the Veteran had an ongoing clinical diagnosis of seizures with prescribed medication for treatment until March 2012.

In the most recent March 2012 VA examination, the neurologist concluded an opinion could not be issued because there was no current diagnosis of epilepsy, and no current treatment with seizure medication.  

The Board finds the March 2012 examination is inadequate as it fails to address the Veteran's past diagnosis of a seizure disorder in conjunction to treatment with seizure medication during the pendency of his claim.  Further clarification is needed as to whether the diagnosis of a seizure disorder was related to the Veteran's active service, attributable to a pre-existing condition, or otherwise the result of his Persian Gulf War service.  The Board would also like a neurologist to assess the existence of any symptomatology since the discontinuation of seizure medication.  Furthermore, the RO needs to ensure proper notification is provided to the Veteran regarding entitlement to service connection for a pre-existing condition and a disability attributable to Persian Gulf War service.

Inasmuch as the case is being remanded for an addendum, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Ensure that compliant VCAA notice is provided to the Veteran as it pertains to service connection claims on a secondary basis, claims based on a pre-existing condition, and claims attributable to Persian Gulf War service.

3.  After all the aforementioned development has been completed, refer the claims file to a VA Neurologist who has NOT yet reviewed the claims folder or offered a C&P examination opinion for this Veteran, for an addendum opinion.  The examiner must review the Veteran's claims folder and Virtual VA file and the examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to respond to the following:

(a)  Clarify whether the Veteran now meets or has ever met the criteria for a diagnosis of a chronic disability manifested by muscle spasms on the right side since he filed a service connection claim in April 2008.  If so, determine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(i)  is caused by a service-connected disability to include his right arm disorder or radiculopathy to the right lower extremity;

(ii)  is chronically worsened (aggravated) by a service-connected disability, to include his right arm disorder or radiculopathy to the right lower extremity; or

(iii)  is otherwise related to or had its onset during the Veteran's Persian Gulf War service as a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (to include, but not limited to: fatigue, headache, muscle pain, joint pain, and/or neurological signs or symptoms).

The examiner is advised that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

The examiner is also advised that for the purposes of 38 C.F.R. § 3.317(a), disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.

(b)  Clarify whether the Veteran now meets or has ever met the criteria for a diagnosis of a seizure disorder since he filed a service connection claim in April 2008.  If so, determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's seizure disorder:

(i)  clearly and unmistakably (i.e., obviously and manifestly) preexisted the Veteran's period of active service.  If so, an opinion should be provided as to whether such disorder was clearly and unmistakably NOT aggravated beyond normal progression during service.
      
(ii)  If either of the above two criteria are not met, the examiner is to assume the disorder did NOT preexist the Veteran's entrance to service.  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is in anyway related to service; or

(iii)  is otherwise related to or had its onset during the Veteran's Persian Gulf War service as a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multi-symptom illness that is defined by a cluster or signs or symptoms (to include, but not limited to: fatigue, headache, muscle pain, joint pain, and/or neurological signs or symptoms).

(c)  Comment on the significance, if any, of the following:

(i)  May 2008 neurology consultation finding of symptoms most consistent with right hemi-sensory partial seizures with a risk indicator of childhood craniotomy-craniectomy.  Explain any agreement or disagreement.  

(ii)  Past treatment with seizure medication until March 2012.

(iii)  November 2010 and March 2012 VA examination opinions.  Explain any agreement or disagreement.

If a new examination is needed before any opinion can be offered, the Veteran should be notified and scheduled for a new VA examination.

4.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

